 

THIRD AMENDMENT
TO
LOAN AND SECURITY AGREEMENT

 

This Third Amendment to Loan and Security Agreement (the “Amendment”) is entered
into as of November 8, 2013, by and between SQUARE 1 BANK (the “Bank”) and
GRIDSENSE INC. (the “Borrower”).

 

RECITALS

 

Borrower and Bank are parties to that certain Loan and Security Agreement dated
as of November 2, 2012 (as amended from time to time, the “Agreement”). The
parties desire to amend the Agreement in accordance with the terms of this
Amendment.

 

NOW, THEREFORE, the parties agree as follows:

 

1) The following definition in Exhibit A to the Agreement is hereby amended and
restated, as follows:

 

“Revolving Maturity Date” means February 1, 2014.

 

2) Unless otherwise defined, all initially capitalized terms in this Amendment
shall be as defined in the Agreement. The Agreement, as amended hereby, shall be
and remain in full force and effect in accordance with its respective terms and
hereby is ratified and confirmed in all respects. Except as expressly set forth
herein, the execution, delivery, and performance of this Amendment shall not
operate as a waiver of, or as an amendment of, any right, power, or remedy of
Bank under the Agreement, as in effect prior to the date hereof. Borrower
ratifies and reaffirms the continuing effectiveness of all agreements entered
into in connection with the Agreement.     3) Borrower represents and warrants
that the representations and warranties contained in the Agreement are true and
correct as of the date of this Amendment.     4) This Amendment may be executed
in two or more counterparts, each of which shall be deemed an original, but all
of which together shall constitute one instrument.     5) As a condition to the
effectiveness of this Amendment, Bank shall have received, in form and substance
satisfactory to Bank, the following:

 

  a) this Amendment, duly executed by Borrower;         b) payment of a $2,500
facility fee, which may be debited from any of Borrower’s accounts;         c)
payment for all Bank Expenses incurred through the date of this Amendment,
including Bank’s expenses for the documentation of this Amendment, which may be
debited from any of Borrower’s accounts; and         d) such other documents and
completion of such other matters, as Bank may reasonably deem necessary or
appropriate.

 

Gridsense Inc. – 3rdAmendment to LSA

 

 

 

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

 

GRIDSENSE INC.   SQUARE 1 BANK           By:     By:   Name:     Name:   Title:
    Title:  

 

[Signature Page to Third Amendment to Loan and Security Agreement]

 

Gridsense Inc. – 3rdAmendment to LSA

 


 

 

 

 

